Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

          This Registration Rights Agreement (the “Agreement”) is made and
entered into as of December 19, 2006 by and among LogicVision, Inc., a Delaware
corporation (the “Company”), and the “Purchasers” named in that certain Common
Stock Purchase Agreement by and among the Company and the Purchasers (the
“Purchase Agreement”). Capitalized terms used and not defined herein have the
meanings ascribed to such terms in the Purchase Agreement.

          The parties hereby agree as follows:

1.

Certain Definitions.

          As used in this Agreement, the following terms shall have the
following meanings:

          “Affiliate” means, with respect to any person, any other person which
directly or indirectly controls, is controlled by, or is under common control
with, such person.

          “Allowed Delay” shall have the meaning given in Section 2(c).

          “Availability Date” shall have the meaning given in Section 3(i).

          “Business Day” means a day, other than a Saturday or Sunday, on which
banks in New York City are open for the general transaction of business.

          “Common Stock” shall mean the Company’s common stock, par value
$0.0001 per share, and any securities into which such shares may hereinafter be
reclassified.

          “Effectiveness Period” shall have the meaning given in Section 3(a).

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

          “Filing Date” shall have the meaning given in Section 2(a).

          “Purchasers” shall mean the Purchasers identified in the Purchase
Agreement and any assignee of any Purchaser, provided such assignment is made in
compliance with the terms of Section 7(c) of this Agreement.

          “Prospectus” shall mean (i) the prospectus included in any
Registration Statement, as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 163 under the Securities Act.




          “Register,” “registered” and “registration” refer to a registration
made by preparing and filing a Registration Statement or similar document in
compliance with the Securities Act (as defined below), and the declaration or
ordering of effectiveness of such Registration Statement or document.

          “Registrable Securities” shall mean (i) the Shares and (ii) any other
securities issued or issuable with respect to or in exchange for Registrable
Securities; provided, that, a security shall cease to be a Registrable Security
upon (A) sale pursuant to a Registration Statement or Rule 144 under the
Securities Act, or (B) such security becoming eligible for sale by the
Purchasers pursuant to Rule 144(k).

          “Registration Default” shall have the meaning given in Section 2(d).

          “Registration Statement” shall mean any registration statement of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement, amendments
and supplements to such Registration Statement, including post-effective
amendments, all exhibits and all material incorporated by reference in such
Registration Statement.

          “Required Effectiveness Date” shall mean the earlier of (i) five (5)
Business Days after the SEC shall have informed the Company that no review of
the Registration Statement will be made or that the SEC has no further comments
on the Registration Statement or (ii) the 120th day after the Closing Date (the
150th day if the Registration Statement is reviewed by the SEC and, in
connection therewith, the Company is required to include audited financial
information for the year ended December 31, 2006 in such Registration
Statement).

          “Required Purchasers” means the Investor Purchasers holding a majority
of the Registrable Securities.

          “SEC” means the U.S. Securities and Exchange Commission.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

          “Shares” means the shares of Common Stock issued pursuant to the
Purchase Agreement.

          “Suspension Period” shall have the meaning given in Section 2(c).

2.

Registration.

          (a)     Shelf Registration.  The Company shall use commercially
reasonable efforts to prepare and file with the SEC one Registration Statement
on Form S-3 (or, if such form is not then available to the Company, on such form
of registration statement as is then available to effect a registration for
resale of the Registrable Securities), covering the resale of the Registrable
Securities in an amount at least equal to the Shares, on or prior to the date
that is sixty (60) days following the Closing Date (such date, the “Filing
Date”).  Subject to any SEC comments, such Registration Statement shall include
the plan of distribution attached hereto as Exhibit A.  Such Registration
Statement also shall cover, to the extent allowable under the




Securities Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities.  The Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 3(c) to the Purchasers and their counsel
prior to its filing or other submission.

          (b)     Expenses.  The Company will pay all expenses associated with
each registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws and listing fees;
provided, however, all discounts, commissions, fees of underwriters, selling
brokers, dealer managers or similar securities industry professionals fees and
other expenses (including fees and disbursements of counsel to the Purchasers)
incurred by the Purchasers in connection with the registration with respect to
the Registrable Securities shall be borne by the Purchasers.

          (c)     Effectiveness.

                    (i)     The Company shall use its reasonable best efforts to
have the Registration Statement declared effective as soon as practicable
following the filing thereof.  The Company shall notify the Purchasers by
facsimile or e-mail as promptly as practicable after any Registration Statement
is declared effective and shall promptly provide the Purchasers with copies of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.

                    (ii)    For not more than thirty (30) consecutive days or
for a total of not more than sixty (60) days in any twelve (12) month period,
the Company may delay the disclosure of material non-public information
concerning the Company, by suspending the use of any Prospectus included in any
registration contemplated by this Section containing such information, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company (an “Allowed Delay”).  Upon the
occurrence of an Allowed Delay, the Company shall promptly (a) notify the
Purchasers in writing of the existence of an Allowed Delay (but in no event,
without the prior written consent of an Purchaser, shall the Company disclose to
such Purchaser any of the facts or circumstances regarding material non-public
information giving rise to an Allowed Delay), (b) advise the Purchasers in
writing to cease all sales under the Registration Statement until the end of the
Allowed Delay and (c) use commercially reasonable efforts to terminate an
Allowed Delay as promptly as practicable. 

          (d)     Liquidated Damages.  If:

                    (i)     a Registration Statement covering the Registrable
Securities is not filed with the SEC on or before the Filing Date,

                    (ii)    a Registration Statement covering the Registrable
Securities is not declared effective by the SEC on or prior to the Required
Effectiveness Date; or

                    (iii)   a Registration Statement is filed and declared
effective but, during the Effectiveness Period, shall thereafter cease to be
effective or fail to be usable for its intended purpose, other than as a result
of an Allowed Delay (each such event referred to in foregoing clauses (i)
through (iii), a “Registration Default”),




 

then the Company will make pro rata payments to each Purchaser, as liquidated
damages and not as a penalty, in an amount equal to 2.0% of the portion of
Purchase Price (as defined in the Purchase Agreement) paid by each Purchaser
pursuant to the Purchase Agreement for any Registrable Securities then held by
such Purchaser, for each 30-day period or pro rata for any portion thereof from
and including the day following the Registration Default to but excluding the
day on which the Registration Default has been cured, accruing during the period
during which a Registration Default shall have occurred and be continuing (the
“Blackout Period”); provided, however, that in no event shall the Company be
liable for liquidated damages to any Purchaser in excess of 10% of the Purchase
Price paid by such Purchaser.  Such payments shall constitute the Purchasers’
exclusive monetary remedy for such events, but shall not affect the right of the
Purchasers to seek injunctive relief.  The amounts payable as liquidated damages
pursuant to this paragraph shall be paid monthly within three (3) Business Days
of the last day of each month following the commencement of the Registration
Default until the termination of the Registration Default.  Such payments shall
be made to each Purchaser in cash.

          (e)     Company Registration. 

                    (i)     If at any time, or from time to time, during the
Effectiveness Period the Company shall determine to register any of its
securities, either for its own account or the account of any stockholder, in an
underwritten public offering, the Company will:

                             (A)     promptly give to each Purchaser written
notice thereof and of each such Purchaser’s rights under this Section; and

                             (B)     use commercially reasonable efforts to
include in such registration (and any related qualification under blue sky laws
or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made within
ten (10) days after receipt of such written notice from the Company, by any
Purchaser, subject to Section 2(e)(ii).

                    (ii)    The right of any Purchaser to registration pursuant
to Section 2(e)(i) shall be conditioned upon such Purchaser’s participation in
such underwriting and the inclusion of Registrable Securities in the
underwriting to the extent provided herein.  All Purchasers proposing to
distribute their securities through such underwriting shall (together with the
Company) enter into an underwriting agreement in customary form with the
managing underwriter selected for such underwriting by the Company. 
Notwithstanding any other provision of this Section 2(e), if the managing
underwriter advises the Company in writing that marketing factors require a
limitation of the number of shares to be underwritten, the managing underwriter
may limit the Registrable Securities and other securities to be distributed
through such underwriting, provided, that the Company shall include in such
registration (a) first, one hundred percent (100%) of the securities the Company
proposes to sell, and (b) second, the amount of Registrable Securities which the
Purchasers have requested to be included in such registration, such amount to be
allocated pro rata among all requesting Purchasers on the basis of the relative
amount of Registrable Securities then held by each such Purchaser together with




other holders of rights similar to those granted in this Agreement on a pari
passu basis.  The Company shall so advise all Purchasers distributing their
securities through such underwriting of such limitation, and the number of
shares of Registrable Securities that may be included in the registration and
underwriting shall be allocated among all Purchasers in proportion, as nearly as
practicable, to the respective amounts of Registrable Securities held by such
Purchasers at the time of filing the Registration Statement or in such other
manner as shall be agreed to by the Company and holders of a majority in
interest of the Registrable Securities proposed to be included in such
registration.  To facilitate the allocation of shares in accordance with the
above provisions, the Company may round the number of shares allocated to any
Purchaser or other selling stockholder to the nearest one hundred (100) shares. 
If any Purchaser does not agree to the terms of any such underwriting, such
Purchaser shall be excluded therefrom by written notice from the Company or the
underwriter.  Any Registrable Securities or other securities excluded or
withdrawn from such underwriting shall be withdrawn from such registration.  If
shares are so withdrawn from the registration and if the number of shares of
Registrable Securities to be included in such registration was previously
reduced as a result of marketing factors, the Company shall then offer to all
Purchasers who have retained the right to include securities in the registration
the right to include additional securities in the registration in an aggregate
amount equal to the number of shares so withdrawn, with such shares to be
allocated among the persons requesting additional inclusion in accordance with
this Section 2(e)(ii).  The registrations provided for in this Section 2(e) are
in addition to, and not in lieu of the registrations made on behalf of the
Purchasers as described elsewhere in this Section 2.

                    (iii)   The Company shall have the right to terminate or
withdraw any registration initiated by it under this Section 2(e) prior to the
effectiveness of such registration whether or not any Purchaser has elected to
include securities in such registration.

3.       Company Obligations.  The Company will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will:

          (a)     cause such Registration Statement to become effective and to
remain continuously effective for a period that will terminate upon the earlier
of (i) the date on which all Registrable Securities covered by such Registration
Statement as amended from time to time, have been sold, (ii) the date on which
all Registrable Securities covered by such Registration Statement may be sold
pursuant to Rule 144(k) and (iii) the date that is two (2) years from the date
of the Closing Date (the period ending on the earliest such date, the
“Effectiveness Period”), and advise the Purchasers in writing when the
Effectiveness Period has expired;

          (b)     prepare and file with the SEC such amendments and
post-effective amendments to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and to comply with the provisions of the Securities Act and
the Exchange Act with respect to the distribution of all of the Registrable
Securities covered thereby;

          (c)     provide copies to and permit counsel designated by the
Purchasers to review each Registration Statement and all amendments and
supplements thereto no fewer than three (3) Business Days prior to their filing
with the SEC and not file any document to which such counsel reasonably objects;




          (d)     furnish to the Purchasers and their legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company (but not later than two (2) Business Days after the
filing date, receipt date or sending date, as the case may be) one (1) copy of
any Registration Statement and any amendment thereto, each preliminary
prospectus and Prospectus and each amendment or supplement thereto, and (ii)
such number of copies of a Prospectus, including a preliminary prospectus, and
all amendments and supplements thereto and such other documents as each
Purchaser may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Purchaser that are covered by the related
Registration Statement;

          (e)     use commercially reasonable efforts to (i) prevent the
issuance of any stop order or other suspension of effectiveness and, (ii) if
such order is issued, obtain the withdrawal of any such order at the earliest
possible moment;

          (f)     prior to any public offering of Registrable Securities,
register or qualify or cooperate with the Purchasers and their counsel in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or blue sky laws of such jurisdictions
requested by the Purchasers and do any and all other commercially reasonable
acts or things necessary or advisable to enable the distribution in such
jurisdictions of the Registrable Securities covered by the Registration
Statement;

          (g)     use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

          (h)     immediately notify the Purchasers, at any time prior to the
end of the Effectiveness Period, upon discovery that, or upon the happening of
any event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such Purchaser a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and

           (i)     comply with all applicable rules and regulations of the SEC
under the Securities Act and the Exchange Act, including, without limitation,
Rule 172 under the Securities Act, file any final Prospectus, including any
supplement or amendment thereof, with the SEC pursuant to Rule 424 under the
Securities Act, promptly inform the Purchasers in writing if, at any time during
the Effectiveness Period, the Company does not satisfy the conditions specified
in Rule 172 and, as a result thereof, the Purchasers are required to deliver a
Prospectus in connection with any disposition of Registrable Securities and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder; and make available to its security
holders, as soon as reasonably practicable, but not later than the Availability
Date




(as defined below), an earnings statement covering a period of at least twelve
(12) months, beginning after the effective date of each Registration Statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder (for the purpose of
this subsection 3(i), “Availability Date” means the 45th day following the end
of the fourth fiscal quarter that includes the effective date of such
Registration Statement, except that, if such fourth fiscal quarter is the last
quarter of the Company’s fiscal year, “Availability Date” means the 90th day
after the end of such fourth fiscal quarter).

          (j)     With a view to making available to the Purchasers the benefits
of Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Purchasers to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to:  (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be resold pursuant to Rule 144(k) or any other rule
of similar effect or (B) such date as all of the Registrable Securities shall
have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the Exchange Act; and (iii)
furnish to each Purchaser upon request, as long as such Purchaser owns any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the Exchange Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail such Purchaser of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration.

4.       Due Diligence Review; Information.  The Company shall make available,
during normal business hours, for inspection and review by the Purchasers,
advisors to and representatives of the Purchasers (who may or may not be
affiliated with the Purchasers and who are reasonably acceptable to the
Company), all financial and other records, all filings with the SEC, and all
other corporate documents and properties of the Company as may be reasonably
necessary for the purpose of such review, and cause the Company’s officers,
directors and employees, promptly, to supply all such information reasonably
requested by the Purchasers or any such representative, advisor or underwriter
in connection with such Registration Statement (including, without limitation,
in response to all questions and other inquiries reasonably made or submitted by
any of them), prior to and from time to time after the filing and effectiveness
of the Registration Statement until the expiration of the Effectiveness Period,
each for the sole purpose of enabling the Purchasers and such representatives,
advisors and underwriters and their respective accountants and attorneys to
conduct initial and ongoing due diligence with respect to the Company and the
accuracy of such Registration Statement.

          The Company shall not disclose material nonpublic information to the
Purchasers, or to advisors to or representatives of the Purchasers, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Purchasers, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and any Purchaser wishing to obtain
such information enters into an appropriate confidentiality agreement with the
Company with respect thereto.




5.       Obligations of the Purchasers.

          (a)     Each Purchaser shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request.  At least five (5) Business Days prior to the
first anticipated filing date of any Registration Statement, the Company shall
notify each Purchaser of the information the Company requires from such
Purchaser if such Purchaser elects to have any of the Registrable Securities
included in the Registration Statement.  An Purchaser shall provide such
information to the Company at least three (3) Business Days prior to the first
anticipated filing date of such Registration Statement if such Purchaser elects
to have any of the Registrable Securities included in the Registration
Statement.  The Company shall not have any obligation hereunder with respect to
Registrable Securities held by an Purchaser that does not comply with the terms
and conditions of this Agreement.

          (b)     Each Purchaser, by its acceptance of the Registrable
Securities agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of a Registration
Statement hereunder, unless such Purchaser has notified the Company in writing
of its election to exclude all of its Registrable Securities from such
Registration Statement.

          (c)     Each Purchaser agrees that, upon receipt of any notice from
the Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h)
hereof, such Purchaser will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities, until the Purchaser is advised by the Company that such dispositions
may again be made.

6.       Indemnification.

          (a)     Indemnification by the Company.  The Company will indemnify
and hold harmless each Purchaser and its officers, directors, members, employees
and agents, successors and assigns, and each other person, if any, who controls
such Purchaser within the meaning of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which they may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary Prospectus or
Prospectus, or any amendment or supplement thereof; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof; (iii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; (iv) any violation by
the Company or its agents of any rule or regulation promulgated under the
Securities Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; or (v)
any failure to register or qualify the Registrable Securities included in any
such Registration in any state where the Company or its agents has affirmatively
undertaken or agreed in writing that the Company will undertake such
registration




or qualification on an Purchaser’s behalf and will reimburse such Purchaser, and
each such officer, director or member and each such controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Purchaser or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus.

          (b)     Indemnification by the Purchasers.  Each Purchaser agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders
and each person who controls the Company (within the meaning of the Securities
Act) against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary Prospectus or amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Purchaser to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto.  In no event shall the liability of an
Purchaser be greater in amount than the dollar amount of the proceeds (net of
all expense paid by such Purchaser in connection with any claim relating to this
Section 6 and the amount of any damages such Purchaser has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Purchaser upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.

          (c)     Conduct of Indemnification Proceedings.  Any person entitled
to indemnification hereunder shall (i) give prompt notice to the indemnifying
party of any claim with respect to which it seeks indemnification and (ii)
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (a) the
indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation.  It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties.  No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.




          (d)     Contribution.  If for any reason the indemnification provided
for in the preceding paragraphs (a) and (b) is unavailable to an indemnified
party or insufficient to hold it harmless, other than as expressly specified
therein, then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. 
In no event shall the contribution obligation of an Purchaser be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
Purchaser in connection with any claim relating to this Section 6 and the amount
of any damages such Purchaser has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission)
received by it upon the sale of the Registrable Securities giving rise to such
contribution obligation.

7.       Miscellaneous.

          (a)     Amendments and Waivers.  This Agreement may be amended only by
a writing signed by the Company and the Required Purchasers.  The Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company shall have obtained the written consent
to such amendment, action or omission to act, of the Required Purchasers.

          (b)     Notices. Any notices, reports or other correspondence
(hereinafter collectively referred to as “correspondence”) required or permitted
to be given hereunder shall be in writing and shall be sent by postage prepaid
first class mail, courier or telecopy or delivered by hand to the party to whom
such correspondence is required or permitted to be given hereunder, and shall be
deemed sufficient upon receipt when delivered personally or by courier,
overnight delivery service or confirmed facsimile, or three (3) Business Days
after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below:

                    (i)     All correspondence to the Company shall be addressed
as follows:




 

 

LogicVision, Inc.

 

 

25 Metro Drive, Third Floor

 

 

San Jose, CA 95110

 

 

Fax: (501) 644-3122

 

 

Attention: Bruce M. Jaffe, CFO

 

 

 

 

with a copy to:

 

 

 

 

 

Pillsbury Winthrop Shaw Pittman LLP

 

 

50 Fremont Street

 

 

San Francisco, CA 94105

 

 

Fax: (415) 983-1200

 

 

Attention: Stanton D. Wong

                    (ii)    All correspondence to any Purchaser shall be sent to
such Purchaser at the address set forth in Exhibit A to the Purchase Agreement.

                    (iii)   Any person or entity may change the address to which
correspondence to it is to be addressed by written notification as provided for
herein.

          (c)     Assignment. This Agreement may not be assigned by a party
hereto with the prior written consent of the Company or the Required Purchasers,
as applicable, provided, however, that (i) a Purchaser may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Shares in a private transaction without the
prior written consent of the Company or the other Purchasers, provided, that
such transaction is exempt from the registration requirements of the Securities
Act and otherwise complies with all applicable securities laws, and provided
further, that any such assignee agrees in writing to be bound as a Purchaser
hereunder and (ii) the Company may assign its rights and delegate its duties
hereunder to any surviving or successor corporation in connection with a merger
or consolidation of the Company with another corporation, or a sale, transfer or
other disposition of all or substantially all of the Company’s assets to another
corporation, without the prior written consent of the Required Purchasers, after
notice duly given by the Company to each Purchaser. The rights and obligations
of the parties hereto shall insure to the benefit of and shall be binding upon
the authorized successors and assigns of each party.

           (d)     Benefits of the Agreement.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

          (e)     Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.




          (f)     Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

          (g)     Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.

          (h)     Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

          (i)     Entire Agreement.  This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein.  This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

          (j)     Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. 
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby. 
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement.  Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.

[Signature Page to Follow]




          IN WITNESS WHEREOF, the parties have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

 

LOGICVISION, INC.

 

 

 

 

 

 

 

By:

/s/ Bruce M. Jaffe

 

 

--------------------------------------------------------------------------------

 

 

Bruce M. Jaffe

 

Title:

Vice President of Finance and
Chief Financial Officer

THE PURCHASER’S SIGNATURE TO THE INVESTOR QUESTIONNAIRE DATED AS OF THE CLOSING
SHALL CONSTITUTE THE PURCHASER’S SIGNATURE TO THIS REGISTRATION RIGHTS
AGREEMENT.